Case 12-02007-JMM          Doc 168     Filed 06/27/19 Entered 06/27/19 08:07:46           Desc Main
                                      Document      Page 1 of 5


 David W. Newman, ISBN 8251
 Assistant United States Trustee
 Brett R. Cahoon, ISBN 8607
 United States Department of Justice
 Office of the United States Trustee
 720 Park Blvd, Ste. 220
 Boise, Idaho 83712
 (208) 334-1300
 (208) 334-9756 [Facsimile]
 ustp.region18.bs.ecf@usdoj.gov

 Attorneys for the Acting United States Trustee

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

 In re:                                                Case No. 12-02007-JDP
                                                       Chapter 11
 JOHN KENT ERICKSON and
 CYNTHIA J. ERICKSON,

                       Debtors.


                    OBJECTION TO MOTION TO CLOSE CASE (Dkt. 167)

          Gregory M. Garvin, Acting United States Trustee for Region 18 (“United States

 Trustee”) objects to Debtors’ Motion to Close Case on the grounds set forth below.

                                    FACTUAL BACKGROUND

          1.      Debtors filed a voluntary chapter 13 petition in this case on August 16, 2012. The

 case was converted to chapter 11 on February 26, 2013. They confirmed a chapter 11 plan on

 June 21, 2013.

          2.      This case was closed on August 13, 2013, and was reopened on November 15,

 2018.




                                                   1
Case 12-02007-JMM         Doc 168     Filed 06/27/19 Entered 06/27/19 08:07:46              Desc Main
                                     Document      Page 2 of 5


         3.     At the time the Debtors moved to reopen the case, they also filed a motion

 seeking entry of an order discharging the Debtors (Dkt. 154).

         4.     The United States Trustee objected to the motion for entry of discharge (Dkt.

 157).

         5.     On December 11, 2018, the Debtors withdrew their original motion seeking entry

 of discharge and filed an amended motion seeking this relief and filed a notice of hearing with

 respect to the amended motion (Dkt. 159 and 160).

         6.     On January 29, 2019, following a hearing on the amended motion, the Court

 entered an Order of Discharge (Dkt. 164).

         7.     Since the reopening of the case, the case has remained open during the 4th quarter

 of 2018, and the 1st and 2nd quarters of 2019.

         8.     The United States Trustee’s office has asked the Debtors to file quarterly reports

 and pay quarterly fees as required by 28 U.S.C. § 1930.

         9.     The Debtors have ignored these requests. No monthly or quarterly reports have

 been filed, and no quarterly fees have been paid.

         10.    The precise amount of the quarterly fees owed cannot be calculated without the

 reports being prepared and filed. The Debtors owe at least $975.00 for the 3 quarters since the

 case was reopened.

         11.    The United States Trustee believes the Debtors refusal to file reports or pay

 quarterly fees is based upon their position and belief that debtors, as a matter of law, are not

 required to pay quarterly U.S. Trustee fees in reopened chapter 11 cases.




                                                   2
Case 12-02007-JMM         Doc 168     Filed 06/27/19 Entered 06/27/19 08:07:46              Desc Main
                                     Document      Page 3 of 5


                                           ARGUMENT

        The Debtors are mistaken. Debtors are required to pay quarterly fees in reopened Chapter

 11 bankruptcy cases. The plain language of 28 U.S.C. § 1930 requires that “a quarterly fee shall

 be paid to the United States trustee, for deposit in the Treasury, in each case under chapter 11 of

 title 11 for each quarter (including any fraction thereof) until the case is converted or dismissed”

 (emphasis added). The United States Trustee is aware of two bankruptcy court decisions that

 have addressed the issue of whether a debtor is required to pay quarterly fees in a reopened

 chapter 11 case. In both of those cases, the courts held that chapter 11 debtors are required to pay

 quarterly fees following the reopening of the case. See In re Barbetta, LLC, 11-04370-8-SWH,

 2014 WL 3638853, 2014 Bankr. LEXIS 3121 (Bankr. E.D.N.C. July 23, 2014) and In re

 Chandni, 570 B.R. 530 (Bankr. W.D. La. 2017).

        In Barbetta, the bankruptcy court held that the debtor was required to pay quarterly fees

 even though the debtor did not “voluntarily” reopen its bankruptcy case. In re Barbetta, LLC at

 *2. In that case, the debtor argued that it shouldn’t have to pay quarterly fees because the debtor

 was required to reopen the case at the behest of the state court in order to seek the bankruptcy

 court’s determination as to the dischargeability of a particular claim. Id. The bankruptcy court

 “swiftly and easily dispensed” with that argument by pointing to the fact that debtors are still

 required to pay quarterly fees in involuntary chapter 11 cases that begin with an involuntary

 petition. Id. However, the court went on to review the basis for the imposition of quarterly fees in

 the context of a reopened chapter 11 case under the relevant statutory and case law. Id.

        In citing to the express language of Section 1930(a)(6) the court noted that “quarterly fees

 are required ‘in each case under chapter 11,” and that “a reopened case is, in fact, a case under


                                                  3
Case 12-02007-JMM         Doc 168      Filed 06/27/19 Entered 06/27/19 08:07:46                  Desc Main
                                      Document      Page 4 of 5


 Chapter 11.” Id. at *4. The court in Barbetta also noted that a reopened Chapter 11 case is

 subject to conversion or dismissal for cause under 11 U.S.C. § 1112(b)(1), and that one of the

 grounds for conversion or dismissal is failure to pay quarterly fees. Id. The court reasoned that if

 “a reopened case is again a case in existence under Chapter 11 and subject to conversion or

 dismissal for failure to pay quarterly fees…it follows that such fees are due.” Id. The court also

 found that the legislative history and policy behind quarterly fees supported its decision that

 quarterly fees apply in reopened Chapter 11 cases. Id. at *3-4.

          The court in Chandni also held that “quarterly fees were due to the U.S. Trustee under

 section 1930(a)(6) once the case was reopened.” In re Chandni 570 B.R. at 532. In that case, the

 court reached its decision by looking to the plain language of the statute. The court held that “the

 unambiguous language of the statute refers only to dismissal or conversion as the cut-off for fees

 in a ‘live’ case,” and that “once re-opened, a case is ‘live’ in all respects.” Id. The court

 explained that the rationale for not requiring a debtor to pay quarterly fees in an administratively

 closed case is that “the proceeding is no longer a ‘case under Chapter 11’ within the meaning of

 section 1930(a)(6).” However, once a case is reopened it is “live in all respects.” Id. In the

 present case, once the Debtors reopened their case, it was a “live” case. It was a “case under

 Chapter 11.” As such, the Debtors are required to pay quarterly fees, and are required to prepare

 and file the reports necessary to allow such fees to be properly determined in accordance with the

 provisions of 28 U.S.C. § 1930(a)(6).

                                           CONCLUSION

        Because the Debtors have not prepared or filed reports, or paid the required quarterly

 fees, the Court should deny the Debtors’ request to close this case. Instead, the Court should


                                                    4
Case 12-02007-JMM         Doc 168    Filed 06/27/19 Entered 06/27/19 08:07:46           Desc Main
                                    Document      Page 5 of 5


 enter an Order requiring the Debtors to promptly prepare and file quarterly reports and pay

 quarterly fees.



 Date: June 27, 2019                          GREGORY M. GARVIN
                                              Acting United States Trustee, Region 18


                                              By: /s/ Brett R. Cahoon
                                              BRETT R. CAHOON
                                              Attorney for the Acting United States Trustee
                                              brett.r.cahoon@usdoj.gov



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 27, 2019, I caused the foregoing document to be
 served by e-mail electronic means on the party listed below:

 (Debtors’ counsel)
 Matthew Todd Christensen

         AND I FURTHER CERTIFY that on such date I caused to be served the foregoing
 document on the following non-CM/ECF Registered Participants via first class mail, postage
 paid, on the following:.

 John K. Erickson
 Cynthia J. Erickson
 6117 S. Settlement Way
 Boise, ID 83716

 Date: June 27, 2019
                                              /s/ Brett R. Cahoon
                                              BRETT R. CAHOON




                                                 5
